Citation Nr: 0832562	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for asthma, claimed as 
a lung condition.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, claimed as neck pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1985 to October 
1988.

This case is before the Board of Veterans' Appeals (BVA) on 
appeal from March 2005 and August 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The March 2005 rating decision denied 
service connection for scoliosis, asthma, and hypertension.  
The August 2007 rating decision denied service connection for 
DDD of the cervical spine.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in November 2006.  A 
transcript of his testimony is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the veteran's VA Form 9, substantive appeal, received at 
the RO in November 2005, the veteran indicated that he did 
not want a BVA hearing.  In contrast, however, he 
subsequently submitted another VA Form 9, received in 
December 2006, requesting to appear for a BVA hearing before 
a Veterans Law Judge in Washington, DC.  

In his Notice of Disagreement (prepared on a VA Form 9) with 
the August 2007 rating decision denying service connection 
for DDD of the cervical spine, the veteran again requested to 
appear for a BVA hearing in Washington, DC.  

The veteran had a personal hearing before a Decision Review 
Officer (DRO) at the RO in November 2006, and the case was 
thereafter certified to the Board on appeal.  However, the 
veteran has never indicated that the DRO hearing was in lieu 
of a BVA hearing.  

In response to a hearing clarification letter sent by the BVA 
in August 2008, the veteran indicated that he wanted to 
appear at a hearing before a Veterans Law Judge of the Board 
at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before a member of the Board at 
the RO and notify the veteran of that 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




